Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All claims pending thus being allowable, prosecution on the merits is closed in this application.  A statement of the examiner’s reasons for allowance is provided in the paragraphs, which follow below.

REASONS FOR ALLOWANCE
Claims 1, 4-8, 10, 11, 13-15, 17, 18, 20, 21, 23 and 25-36 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
The closest prior art by Waller et al (WO 2016/123508 A1) teaches a ptychography system for imaging an object. 
However, Waller et al does not teach “said light coding device being configured and operable to produce the illuminating light in the form of a burst of pulses having a predetermined time pattern thereby producing the light response in the form of corresponding temporal frames of the multiplexed light responses detected by the pixel matrix during the same exposure session, thereby providing time-resolved imaging of the multiplexed light responses of the object during the single exposure session, thereby enabling imaging of a dynamic object” as to claim(s) 1; or “at least one light coding device configured and operable to apply at least one predetermined coding function to at least one of the illuminating light and the light response of the object being collected, and a detection device configured and operable with a predetermined 
Thus, the prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of applicant’s independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.  The claimed invention is therefore considered to be in condition for allowance as being novel and nonobvious over prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324.  The examiner can normally be reached on Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        December 20, 2021